DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1–20 are allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/22/2019 is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

In regard to independent claims 1, 10 and 19, Chieu et al. (US Publication 2017/0019314) teaches a system to determine and generate a validation report utilizing the generated checklist (i.e. rules) wherein the validation report indicates whether the requested service or resources is deployed on the corresponding host or device (abstract).

Bulleit et al. (US Publication 2018/0060496) teaches a block-chained based healthcare system wherein a user may be able, via an application executing on his or her client system, 
set conditional permissions for his or her HIR; and through a user interface of 

a particular HIR, or collection of resources such as those typically contained 
in an existing HER wherein these conditional permission(s) may be used to generate a 
permission grant that may be sent to a distributed ledger, or healthcare 
blockchain system, to invoke an executable smart contract within a healthcare 
blockchain. (paragraph 0008).

Gajendragadkar et al. (US Publication 2015/0106279) teaches a system to determine a compliance of a target system with respect to set of rules and produce level of compliance report (figure 7, paragraph 0008-0010).

Tejerina et al. (US Patent 9,998,450) teaches a system to generate certification automatically to ensure compliance of rules (figure 3).

However, closest art of records, as discussed above, singly or in combination fails to teach or suggest at least 
“A method, in a data processing system comprising at least one processor and at least one memory, the at least one memory comprising instructions which are executed by the at least one processor and configure the processor to implement a healthcare blockchain framework for continuous compliance auditing readiness and attestation in healthcare cloud solutions, the method comprising:
providing a healthcare blockchain framework to create, read, update, and delete elements of a healthcare compliance model supporting a dynamic allocation of cloud resources to a healthcare business network, wherein compliance with one or more healthcare regulations is built into the blockchain framework;
responsive to an attestation event, reviewing, by a compliance attestation component within the healthcare blockchain framework, asset contents, state, and properties of an asset in a compliance repository;
creating, by the compliance attestation component, a bottom-up asset manifest for the asset;
comparing, by the compliance attestation component, the asset manifest to a test case corresponding to an asset class of the asset;
validating, by the compliance attestation component, the asset against evidence rules corresponding to the asset class of the asset based on the comparison; and
responsive to the compliance attestation component validating the asset, generating a proof-of-validation certification.” when interpreted as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA NABI whose telephone number is (571)270-7592.  The examiner can normally be reached on 7:30 to 5:00 PM [Off every alternate Friday].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Reza Nabi/
Primary Examiner, Art Unit 2175